           Case 2:15-cv-02245-WBS-AC Document 108 Filed 06/15/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   RACHEL J. MUOIO
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, California 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for the United States

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES ex rel. BRIAN MARKUS,                CASE NO. 2:15-CV-02245-WBS-AC
     individually,
11                                                      STIPULATED ADDENDUM TO
                                  Relator,              PROTECTIVE ORDER
12
                           v.                           SAC Filed: January 4, 2019
13
     AEROJET ROCKETDYNE HOLDINGS,                       Judge: Hon. William B. Shubb
14   INC., a corporation, and                           Magistrate Judge: Hon. Allison Claire
     AEROJET ROCKETDYNE, INC., a
15   corporation,
16                               Defendants.
17

18

19          The parties hereby stipulate to and petition the Court to incorporate this Addendum into the
20 Stipulated Protective Order (Dkt. No. 59), filed August 13, 2019:

21          2.     DEFINITIONS
22          2.9    “HIGHLY CONFIDENTIAL” means information that qualifies as “CONFIDENTIAL”
23                 and includes information that contains competitively sensitive Discovery Material of the
24                 Designating Party, the disclosure of which may result in competitive harm, including, but
25                 not limited to, (i) any business planning, contract negotiations and terms, and research
26                 and development activities; (ii) any documents or information relating to or reflective of
27                 pricing, including underlying cost data, budgets, and any price-related terms of a party;
28


      STIPULATED ADDENDUM TO PROTECTIVE ORDER
                                                        1
         Case 2:15-cv-02245-WBS-AC Document 108 Filed 06/15/21 Page 2 of 3

 1               (iii) any documents or information relating to or reflective of non-public personal, client,

 2               or customer information; (iv) information for which disclosure may result in competitive

 3               harm for a third party if the Designating Party is under a duty of confidentiality to that

 4               third party; (v) information classified as SENSITIVE BUT UNCLASSIFIED (“SBU”) in

 5               accordance with NASA Interim Directive 1600.55; (vi) information subject to

 6               distribution limitations “LIMITED DISTRIBUTION” by the United States Department

 7               of Defense (“DoD”) including, but not limited to, the limitations mandated by and/or set

 8               forth in 10 U.S.C. § 130, Defense Federal Acquisition Regulation Supplement 252.204-

 9               7000, DoD Directive 5230.25 (Nov. 6, 1984), and DoD Instruction 5230.24 (Aug. 23,

10               2012) without prior authorization to release from the DoD; (vii) any information

11               determined by the United States government to be “CLASSIFIED INFORMATION”

12               pursuant to an Executive order, statute or regulation to require protection against

13               unauthorized disclosure for reasons of national defense and foreign relations of the

14               United States; (viii) Contractor Performance Assessment Reporting System (“CPARS”)

15               information; and (ix) Aerojet Rocketdyne proprietary information.

16        2.11   “Non-Party” means any natural person, partnership, corporation, association, agency of

17               the United States government, or other legal entity not named as a Party to this action.

18               The Parties acknowledge the United States is a real party in interest in this action and,

19               notwithstanding, agree to designate agencies of the United States government as “Non-

20               Parties” for purposes of information produced pursuant to the Protective Order.

21

22 IT IS SO STIPULATED:

23

24   Dated: June 10, 2021                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
25

26                                                  By: /s/ Rachel J. Muoio
                                                        COLLEEN M. KENNEDY
27                                                      RACHEL J. MUOIO
                                                        Assistant United States Attorneys
28


     STIPULATED ADDENDUM TO PROTECTIVE ORDER
                                                       2
          Case 2:15-cv-02245-WBS-AC Document 108 Filed 06/15/21 Page 3 of 3

 1

 2   Dated: June 9, 2021                       By: /s/ Tammy A. Tsoumas
                                                   MARK C. HOLSCHER
 3                                                 mark.holscher@kirkland.com
                                                   TAMMY A. TSOUMAS
 4                                                 tammy.tsoumas@kirkland.com
                                                   KIRKLAND & ELLIS, LLP
 5                                                 555 South Flower Street, Suite 3700
                                                   Los Angeles, California 90071
 6                                                 Telephone:    (213) 680-8400
                                                   Facsimile:    (213) 680-8500
 7
                                                     Attorneys for Defendants
 8                                                   Aerojet Rocketdyne Holdings, Inc.
                                                     and Aerojet Rocketdyne, Inc.
 9

10   Dated: June 9, 2021                       By: /s/ Gregory A. Thyberg
                                                   GREGORY A. THYBERG
11                                                 greg@thyberglaw.com
                                                   THYBERG LAW
12                                                 3104 O Street, Suite 190
                                                   Sacramento, California 95816
13                                                 Telephone: (916) 204-9173
14                                                   Attorney for Relator
                                                     Brian Markus
15

16

17

18

19 IT IS SO ORDERED.

20

21 Dated: June 15, 2021

22

23

24

25

26

27

28


     STIPULATED ADDENDUM TO PROTECTIVE ORDER
                                                 3
